DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 28 January 2021), Claims 21-40 are pending.
Based on the current set of claims (Claims, 28 January 2021), Claims 21 is amended and said amendments to Claim 21 are narrowing.

Response to Arguments
Applicant's arguments (or lack thereof) regarding the rejection of Claims 21-40 under 35 U.S.C.  §112 have been fully considered but they are not persuasive.  Applicant provided no arguments.
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding Claim 21, Claim 29, and Claim 36 (Remarks, 28 January 2021, Pg. 8, Claim Rejections – 35 USC §102) have been fully considered but they are not persuasive.
Remarks, 28 January 2021, Pg. 8, Claim Rejections – 35 USC §102), and (2) “Weng does not identically show, ‘create, upon initial activation of a first communication device, a first group profile in the database’” (Remarks, 28 January 2021, Pg. 8, Claim Rejections – 35 USC §102).
With regard to Applicant’s first argument that “Weng does not identically show, ‘maintain a database of group profiles for a plurality of communication groups” as in the independent claims (Remarks, 28 January 2021, Pg. 8, Claim Rejections – 35 USC §102), Examiner respectfully disagrees.
Weng discloses a server (Weng, 18:42-19:28 & Fig. 9 & Fig. 10) configured to receive a group creation request which indicates a first chat client activating a group chat with other chat clients for each user that requests a group chat (Weng, 18:42-19:28 & Fig. 9 & Fig. 10).  The member information for each group is a record of a group and the server is configured to accept said group creation requests from a plurality of users, thus there is a plurality of records where each record corresponds to member information of the group (Weng, 18:42-19:28 & Fig. 9 & Fig. 10).  Examiner correlates the plurality of records stored at the server to a “database of group profiles”.
With regard to Applicant’s second argument that “Weng does not identically show, ‘create, upon initial activation of a first communication device, a first group profile in the database’” (Remarks, 28 January 2021, Pg. 8, Claim Rejections – 35 USC §102), Examiner 
Weng discloses that information indicating membership information of a group of chat clients is created upon a first chat client requesting to activate a group chat.  The term, “upon initial activation of a first communication device”, is correlated to sending a group creation request which would activate the device, where the first chat client is operating, to operate as a member of the group indicating in the group creation request (Weng, 5:3-30 & Fig. 2 (S201)).
Applicant's arguments regarding Claim 29 and Claim 36 (Remarks, 28 January 2021, Pg. 8, Claim Rejections – 35 USC §102) have been fully considered but they are not persuasive.
Applicant argues that Weng does not identically show “creating . . . a default grouping associated with the first wireless communication device” as in Claim 29 and Claim 36.  Here, the issue is whether Weng discloses, teaches, or suggests a “default grouping”.  Default is defined as “A default situation is what exists or happens unless someone or something changes it” (See Collins Dictionary, https://www.collinsdictionary.com/us/dictionary/english/default, accessed on 1 April 2021).  Weng discloses that the intercom group is created per the information contained within the group creation request (Weng, 5:3-30 & Fig. 2 (S201 & S202)) and the intercom group can be changed or altered, through addition or deletion of users in the intercom group, through a subsequent action by a user (Weng, 25:25-35).  Thus in Examiner’s interpretation, the default grouping is the intercom group originally created by the user’s group creation request.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Regarding Claims 21, 29, and 36, the omitted steps are:  “receiving, from the first wireless communication device, a modification request”.  Here, the claims recite “based on a modification request received from the first wireless communication device”; however, said claims do not positively recite that the action has occurred.  If Applicant does not positively recite that a reception of the modification request has occurred, then this is a missing step.  Examiner respectfully suggests amending the claims to include “receiving, from the first wireless communication device, a modification request”. 
Regarding Claims 22-28, Claims 30-35, and Claims 37-40, Claims 22-28, Claims 30-35, and Claims 37-40 are likewise rejected for depending from Claim 21, Claim 29, and Claim 36 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-31 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (US 9374682 B2; hereinafter referred to as “Weng”).
Regarding Claim 29, Weng discloses a method comprising: 
implementing a remote management platform to manage audio communications between wireless communication devices within a communication group, including: 
maintaining a database of group profiles for a plurality of communication groups (5:3-30 & Fig. 2 (S201), Weng discloses maintaining, by a server, a collection of intercom groups where each intercom group comprises a plurality of instant messaging clients corresponding to a plurality of users.  Examiner correlates an intercom group to a "group profile".  Examiner correlates a plurality of intercom groups to "a plurality of communication groups"), the group profiles enabling routing of messages between a plurality of communication devices associated with a corresponding communication group (5:3-30 & Fig. 2 (S201), Weng discloses that the intercom groups enables chat session operations with each other instant messaging client in the intercom group); 
creating, upon initial activation of a first wireless communication device, a first group profile in the database for a default grouping associated with the first wireless communication device (5:3-30 & Fig. 2 (S201), Weng discloses creating, by a server, at least a first intercom group based upon the reception of a group creation request from a first instant messaging client) and including the first wireless communication device and a second wireless communication device (5:3-30 & Fig. 2 (S201), Weng discloses that each intercom group comprises the first instant messaging client, which requested the creation of the intercom group, and other instant messaging clients corresponding to other users); 
modifying the first group profile to add or delete a third communication device based on a modification request received from the first wireless communication device (25:25-35, Weng discloses modifying, by the server, the intercom group to remove a member user, other than the member user that initiated the intercom group, based upon the reception, by the server from the first instant messaging client, of a user remove request); and 
routing audio communications based on the first group profile (7:1-14 & Fig. 2 (S208), Weng discloses transmitting, by the server based upon chat session audio information received from the first instant messaging client, the chat session audio information to each instant messaging client, other than the first instant messaging client, in the intercom group based upon state.  Here, the state of all instant messaging clients could be online which would cause a broadcast of the chat session audio information).
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 22.
Regarding Claim 31, Claim 31 is rejected on the same basis as Claim 23.
Regarding Claim 36, Weng discloses a memory device storing instructions that, when executed (26:17-21, Weng discloses a program or software instructions stored on a medium for execution), cause a processor to perform a method comprising: 
implementing a remote management platform to manage audio communications between wireless communication devices within a communication group, including: 
maintaining a database of group profiles for a plurality of communication groups (5:3-30 & Fig. 2 (S201), Weng discloses maintaining, by a server, a collection of intercom groups where each intercom group comprises a plurality of instant messaging clients corresponding to a plurality of users.  Examiner correlates an intercom group to a "group profile".  Examiner correlates a plurality of intercom groups to "a plurality of communication groups"), the group profiles enabling routing of messages between a plurality of communication devices associated with a corresponding communication group (5:3-30 & Fig. 2 (S201), Weng discloses that the intercom groups enables chat session operations with each other instant messaging client in the intercom group); 
creating, upon initial activation of a first wireless communication device, a first group profile in the database for a default grouping associated with the first wireless communication device (5:3-30 & Fig. 2 (S201), Weng discloses creating, by a server, at least a first intercom group based upon the reception of a group creation request from a first instant messaging client) and including the first wireless communication device and a second wireless communication device (5:3-30 & Fig. 2 (S201), Weng discloses that each intercom group comprises the first instant messaging client, which requested the creation of the intercom group, and other instant messaging clients corresponding to other users); and
modifying the first group profile to add or delete a third communication device based on a modification request received from the first wireless communication device (25:25-35, Weng discloses modifying, by the server, the intercom group to remove a member user, other than the member user that initiated the intercom group, based upon the reception, by the server from the first instant messaging client, of a user remove request); and 
routing audio communications based on the first group profile (7:1-14 & Fig. 2 (S208), Weng discloses transmitting, by the server based upon chat session audio information received from the first instant messaging client, the chat session audio information to each instant messaging client, other than the first instant messaging client, in the intercom group based upon state.  Here, the state of all instant messaging clients could be online which would cause a broadcast of the chat session audio information).
Regarding Claim 37, Claim 37 is rejected on the same basis as Claim 22 and Claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Hager et al (US 20050159144 A1; hereinafter referred to as “Hager”).
Regarding Claim 21, Weng discloses an apparatus comprising: 
a processor configured to implement a remote management platform to manage audio communications between wireless communication devices within a communication group (26:17-21, Weng discloses a processor configured to execute a program or software instructions stored on a medium), including: 
maintain a database of group profiles for a plurality of communication groups (5:3-30 & Fig. 2 (S201), Weng discloses maintaining, by a server, a collection of intercom groups where each intercom group comprises a plurality of instant messaging clients corresponding to a plurality of users.  Examiner correlates an intercom group to a "group profile".  Examiner correlates a plurality of intercom groups to "a plurality of communication groups"), the group profiles enabling routing of messages between a plurality of communication devices associated with a corresponding communication group (5:3-30 & Fig. 2 (S201), Weng discloses that the intercom groups enables chat session operations with each other instant messaging client in the intercom group); 
create, upon initial activation of a first wireless communication device, a first group profile in the database for a default grouping associated with the first wireless communication device (5:3-30 & Fig. 2 (S201), Weng discloses creating, by a server, at least a first intercom group based upon the reception of a group creation request from a first instant messaging client) and including the first wireless communication device and a second wireless 5:3-30 & Fig. 2 (S201), Weng discloses that each intercom group comprises the first instant messaging client, which requested the creation of the intercom group, and other instant messaging clients corresponding to other users); and 
modify the first group profile to add or delete a third communication device based on a modification request received from the first wireless communication device (25:25-35, Weng discloses modifying, by the server, the intercom group to remove a member user, other than the member user that initiated the intercom group, based upon the reception, by the server from the first instant messaging client, of a user remove request).
However, Weng does not explicitly disclose create, upon initial activation of a first wireless communication device, a first group profile in the database for a default grouping associated with and determined based on an identifier of the first wireless communication device, the default grouping including the first wireless communication device and a second wireless communication device.
Typrin teaches create, upon initial activation of a first wireless communication device, a first group profile (9:55-67 & Fig. 5 (516), Typrin discloses creating, upon activation by cell phone of a voice-controlled assistant (VCA), a binding where the binding associates the cell phone and at least one VCA) in the database for a default grouping  associated with and determined based on an identifier of the first wireless communication device (10:10-17, Typrin discloses that the binding is based upon the VCA identifier of the VCA), the default grouping including the first wireless communication device and a second wireless communication device (9:55-67 & Fig. 5 (516), Typrin discloses that the binding where the binding associates the cell phone and at least one VCA).
Typrin, Abstract).
Regarding Claim 22, Weng in view of Typrin discloses the apparatus of claim 21.
Weng further discloses the plurality of communication devices route messages intended for other communication devices through the remote management platform via cellular transmission (6:3-12, Weng further discloses that the chat session audio information can be transmitted via cellular communication).
Regarding Claim 23, Weng in view of Typrin discloses the apparatus of claim 21.
Weng further discloses the processor further configured to broadcast a message received from any communication device in the first group profile to all other communication devices in the first group profile (7:1-14 & Fig. 2 (S208), Weng discloses transmitting, by the server based upon chat session audio information received from the first instant messaging client, the chat session audio information to each instant messaging client, other than the first instant messaging client, in the intercom group based upon state.  Here, the state of all instant messaging clients could be online which would cause a broadcast of the chat session audio information).
Regarding Claim 24, Weng in view of Typrin discloses the apparatus of claim 21.
1:41-62, Weng discloses that the server and the intercom service provided by the server is remote to the instant messaging clients).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Typrin in further view of Hager et al (US 20050159144 A1; hereinafter referred to as “Hager”).
Regarding Claim 25, Weng in view of Typrin discloses the apparatus of claim 21.
However, Weng in view of Typrin does not explicitly disclose that the communication devices have associated unique identifiers; and the default grouping includes wireless communication devices that each share at least a common portion of their respective unique identifiers.
Hager teaches that the communication devices have associated unique identifiers (¶11-19, Hager teaches each user has a unique identifier); and the default grouping includes wireless communication devices that each share at least a common portion of their respective unique identifiers (¶19, Hager teaches determining a group identifier, which identifies a group of devices, based upon the unique identifiers of users within the group).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weng in view of Typrin by requiring that the communication devices have associated unique identifiers and the default grouping includes wireless communication devices that each share at least a common portion of their respective unique identifiers as taught by Hager because globally unique identification of each group is improved without the need for allocating a unique identifier for each group (Hager, ¶25.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Typrin in further view of Balay et al (US 20110191827 A1; hereinafter referred to as “Balay”).
Regarding Claim 26, Weng in view of Typrin discloses the apparatus of claim 21.
However, Weng in view of Typrin does not explicitly disclose the default grouping for wireless communication devices is established at manufacturing of the wireless communication devices.
Balay teaches the default grouping for wireless communication devices is established at manufacturing of the wireless communication devices (¶14, Balay teaches assigning a MAC address comprising an organizationally unique identifier and a device identifier at the time of manufacture).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weng in view of Typrin by requiring that the default grouping for wireless communication devices is established at manufacturing of the wireless communication devices as taught by Balay because detection of unauthorized devices is improved (Balay, Abstract & ¶14).
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Typrin in further view of Liu et al. (US 10142266 B2; hereinafter referred to as “Liu”).
Regarding Claim 27, Weng in view of Typrin discloses the apparatus of claim 21.
However, Weng in view of Typrin does not explicitly disclose the modification request includes a voice command received from the first wireless communication device; and the remote management platform uses natural language processing to parse the modification request.
7:38-47 & Fig. 4A (S401), Liu teaches receiving, by the server system from the client device, a voice command where the voice command causes the modification of a chat session between two parties to include a third entity to interact with both parties); and the remote management platform uses natural language processing to parse the modification request (7:38-47 & Fig. 4A (S401), Liu teaches parsing, by the server system, to alter a voice command to a text file to search said text file for keywords).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weng in view of Typrin by requiring that the modification request includes a voice command received from the first wireless communication device and the remote management platform uses natural language processing to parse the modification request as taught by Liu because providing dynamic chat recommendations during a chat session between two users improves the chat session experience (Liu, 1:52-58).
Regarding Claim 28, Weng in view of Typrin discloses the apparatus of claim 21.
However, Weng in view of Typrin does not explicitly disclose the modification request directs the remote management platform to add a bot as the third communication device, with a processing system capable of processing natural language commands and generating a response.
Liu teaches the modification request directs the remote management platform to add a bot as the third communication device, with a processing system capable of processing natural language commands and generating a response (11:1-11 & Fig. 4A (S403), Liu teaches sending and displaying, by an entity in the chat session, a response to the voice command generated by the client device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Weng in view of Typrin by requiring that the modification request directs the remote management platform to add a bot as the third communication device, with a processing system capable of processing natural language commands and generating a response as taught by Liu because providing dynamic chat recommendations during a chat session between two users improves the chat session experience (Liu, 1:52-58).
Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Hager.
Regarding Claim 32, Claim 32 is rejected in the same manner as Claim 25.
Regarding Claim 38, Claim 28 is rejected in the same manner as Claim 25.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Balay.
Regarding Claim 33, Claim 33 is rejected in the same manner as Claim 26.
Claims 34-35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Liu.
Regarding Claim 34, Claim 34 is rejected in the same manner as Claim 27.
Regarding Claim 35, Claim 35 is rejected in the same manner as Claim 28.
Regarding Claim 38, Claim 38 is rejected in the same manner as Claim 27.
Regarding Claim 39, Claim 39 is rejected in the same manner as Claim 28

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474